DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and species (a), claims 26 – 28, 35, 36 and 39, in the reply filed on 3/25/21 is acknowledged.

Newly submitted claims 55 - 63 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The claims had originally recited that the cement further comprises salt water. As such, new claims 52 – 54 reciting that the salt is NaCl and reciting a concentration for the salt are being presently examined. However, new claims 54 – 63 recite additional species not originally presented. Had the new species been originally presented in addition to salt, they would have necessitated a species election.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 55 – 63 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 26 – 28, 35, 36, 39 and 52 – 54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 - 15 of U.S. Patent No. 10,428,259. 
Although the claims at issue are not identical, they are not patentably distinct from each other because (1) the present claims recite cement and a pump to pump the cement into the wellbore while ‘259 only recites the cement; however one of ordinary skill in the art would have known that the cement needs to be pumped downhole in order to reach downhole; and (2) ‘259 recites a pH while the present claims are more broadly silent regarding the pH, thus fully encompassing ‘259.

Claims 26 – 28, 35, 36, 39 and 52 – 54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 - 15 of U.S. Patent No. 6,626,992. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 26, 27, 35, 39, 52 and 54 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by VIJN et al (US 2002/0162486).
	Claim 26, 39 and 52: VIJN discloses (see entire document) a system for cementing a wellbore comprising a cement comprising: a cement base [as claimed]; clay [as claimed], namely hectorite; brine, salt water, sea water or water with salt dissolved therein [reading on the claimed cation];  hydroxycellulose [reading on the claimed hydroxylated polymer];  and additional components such as MgO, sodium thiosulfate, set accelerators, set retarding agents, fillers, weighting materials and the like [reading on the claimed additional component] (abstract, [0010], [0011], [0016], [0022]-[0024], [0030], claims 1, 9, 10, 13, 17 and 22).
VIJN discloses that the composition is pumpable ([0010], [0026]), that the cement composition is prepared and paced in the zone to be cemented ([0032]), and discloses that cement compositions are pumped to fill the annulus between the casing and the wellbore ([0005]-[0006]) [reading on the claimed pump to pump cement in the annulus between the casing and the wellbore].
The composition, with the amount of its components, is stable at temperatures above at least 280oF and higher ([0015], [0025]-[0029], [0031]) [wherein the rejection applies to the overlapping range of the claimed 400oF].
Claim 27: The cement composition is mixed ([0025]) [necessarily reading on the claimed mixing equipment to mix the cement since the composition necessarily needs equipment that can mix it].
	Claim 35: VIJN discloses hectorite ([0009], [0010], [0016], claim 17) [wherein hectorite is a phyllosilicate clay. See https://en.wikipedia.org/wiki/Hectorite].
	Claim 54: The salt water content can be as high as 37.2% (claim 10) [meeting the claimed range of 0.1-40%].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 26 – 28, 35, 36, 39 and 52 - 54 are rejected under 35 U.S.C. 103 as being unpatentable over VIJN et al (US 2002/0162486).
VIJN’s disclosure is discussed above and is incorporated herein by reference.
Claim 26: The composition, with the amount of its components, is stable at temperatures above at least 280oF and higher ([0015], [0025]-[0029], [0031]), which includes the claimed 400oF. For any temperature range that may not be enclosed by VIJN, a prima facie case of obviousness exists since the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976; In re Woodruff, 919 F.2d 1575, 16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2131.03 and MPEP 2144.051. 
Claim 28: VIJN discloses to mix and pump the cement composition but is silent regarding using a jet mixer as it is pumped into the wellbore. However, the type of mixer used is a design choice and one of ordinary skill in the art would be able to choose a mixer that best fits the operation.
Claim 53: VIJN discloses sea water, salt water and brine, but does not explicitly teach that the salt is sodium chloride. However, sea water necessarily comprises sodium chloride. As such, one of ordinary skill in the art would have known to use NaCl as the salt in VIJN’s composition.

Claims 26 – 28, 35, 36, 39 and 52 - 54 are rejected under 35 U.S.C. 103 as being unpatentable over MEYER (US 3,852,200) in view of VIJN et al (US 2002/0162486) and/or WEIBEL (US 4,629,575). 
VIJN’s disclosure is discussed above and is incorporated herein by reference.
Claims 26 – 28, 39, 52 and 53: MEYER discloses (see entire document) a downhole aqueous fluid comprising: clay (2:33-35, 4:4-6)  [as claimed]; hydroxylated microcellulose (2:22-33, 2:54-62, claims 1-2) [reading on the claimed hydroxylated polymer]; salt, such as sodium chloride (7:30-8:3) [reading on the claimed cation]; and additional additives conventionally used in drilling muds (2:35-50) [reading on the claimed additional component]. 
MEYER fails to teach cement. However:
It would have been obvious to one of ordinary skill in the art to have added cement to MEYER’s composition since VIJN discloses that a composition comprising brine, clay, and hydroxylated polymer such as taught by MEYER can be used in cementing operations.
WEIBEL discloses (see entire document) a composition for inclusion in circulating and non-circulating fluids useful in the drilling and production of oil from wells (abstract, 1:11-17, 2:37-67, 4:13-15), wherein non-circulating fluids refer to fluids useful with cementing operations (1:42-54). The fluids employed for either circulating or non-circulating operations are chosen to provide rheological benefits, are capable of providing defined viscosities over a wide range of downhole conditions such as extremes in temperature, pH, pressure, salt content and geological conditions, and must be compatible with all fluid components such as clays, surfactants, weighting agents, brines, etc. (2:1-14).
The fluid comprises (claims 9-10) hemicellulose and cellulose for viscosity control and its stability to temperature, pH, density and salt content; anionic polymer; clay (4:39-5:3, 8:55-9:10, 9:29-35, claims 3, 5); brine/salt/cation (2:9-15, claim 10); additional components such as weighting agents, calcium carbonate, etc. (9:12-28).
It would have been obvious to one of ordinary skill in the art to have added cement to MEYER’s composition since WEIBEL discloses that a composition comprising brine, clay, and cellulose such as taught by MEYER can be used as both circulating and non-circulating fluids, wherein non-circulating fluids refer to fluids useful with cementing operations, wherein such fluids advantageously provide rheological benefits and stability to a wide range of conditions downhole such as temperature, pH, density and salt content.
MEYER in view of VIJN discloses to mix and pump the cement composition into the wellbore.
MEYER in view of WEIBEL fails to teach a mixer to mix the cement and a pump to pump the cement into the wellbore. However, it would have been obvious to one of ordinary skill in the art to have mixed the cement and introduced it into the wellbore via a pump since cement needs to be mixed and needs to be pumped into the wellbore in order to reach inside the wellbore.
Regarding the claimed thermal stability of the clay, hydroxylated polymer and cation at a temperature of 400oF, since MEYER discloses the claimed  fluid comprising said clay, hydroxylated polymer and cation, MEYER’s composition is necessarily stable at 400oF. A chemical composition and its properties are inseparable. “Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In addition, VIJN discloses that such compositions are stable at temperatures higher than 280oF.
Claim 35: MEYER discloses attapulgite type clay (4:12-15, 4:44-46). Attapulgite is a phyllosilicate clay (see https://en.wikipedia.org/wiki/Palygorskite). Likewise, VIJN discloses hectorite. Hectorite is a phyllosilicate (see https://en.wikipedia.org/wiki/Hectorite]. WEIBEL discloses silicate clays comprising kaolinite, illite, montmorillonite and attapulgite clays (8:52-66, 9:3-10). Kaolin is a dioctahedral phyllosilicate clay (see https://en.wikipedia.org/wiki/Kaolinite). Illite is a phyllosilicate (see https://en.wikipedia.org/wiki/Illite). Montmorillonite is a phyllosilicate (see  https://en.wikipedia.org/wiki/Montmorillonite). 
Claim 36: MEYER and MEYER in view of VIJN and/or WEIBEL teach various phyllosilicate clays, but are silent regarding explicitly smectite as the phyllosilicate. However, it is noted that attapulgite taught by MEYER and WEIBEL is a composite of smectite and palygorskite (see  https://en.wikipedia.org/wiki/Palygorskite), thus broadly reading on the claimed smectite. 
And further, it is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances. In re Ruff 118 USPQ 343; In re Jezel 158 USPQ 99. One of ordinary skill in the art would have known to add either clay to the downhole fluid for the stated purpose disclosed by MEYER of being an addition to the microcellulose for the advantage of reducing the cost of the drilling liquid (4:4-6), wherein MEYER further discloses that any clay in general is used for the purpose of increasing the viscosity and gelling properties of the drilling mud (1:47-51).
Claim 54: MEYER discloses sodium chloride; VIJN discloses the salt water content can be as high as 37.2% (claim 10); and WEIBEL discloses that the composition is capable of performing under conditions of high salt content (1:39-41, 2:1-15, 4:10-12, 4:39-47). Example 1 of WEIBEL discloses 1% NaCl; example 11 discloses the effect of NaCl upon the rheology of cellulose; example 15 discloses 35 g of NaCl with 100 g of bentonite and the effect of increasing salt concentration. In light of such disclosure, it would have been obvious to one of ordinary skill in the art to have added as much salt as necessary depending on the desired outcome, including VIJN’s up to 37.2% salt.

Claims 53 is rejected under 35 U.S.C. 103 as being unpatentable over VIJN et al (US 2002/0162486) in view of MEYER (US 3,852,200). 
VIJN’s and MEYER’s disclosures are discussed above and are incorporated herein by reference.
VIJN discloses sea water, salt water and brine, but does not explicitly teach that the salt is sodium chloride. However, it would have been obvious to one of ordinary skill in the art to have used MEYER’s sodium chloride as VIJN’s salt since VIJN broadly discloses salt, thus being open to any salt and explicitly discloses sea water, wherein sea water necessarily comprises sodium chloride, while MEYER explicitly discloses that sodium chloride is most likely to be encountered in drilling (7:30-35), wherein both references are concerned with making a composition in the hydrocarbon recovery field comprising phyllosilicate clay, hydroxylated polymer, cations, and salt.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCES TISCHLER/           Primary Examiner, Art Unit 1765